DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election without traverse of Invention I, claims 1-13, in the reply filed on 02/10/2022 is acknowledged.  Claims 14-21 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/03/2020, 03/11/2021 and 05/18/2021 were filed before the mailing date of this Office Action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology, such as, “said” and because of the use of phrases which can be implied, such as, “The invention relates to”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 9 is objected to because of the following informalities:
Regarding Claim 9, the recitation of “has main fluid flow” in line 2 should read --has a main fluid flow-- for proper English syntax.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the recitation of “a third channel wall portion” in lines 8-9 appears to be a double inclusion of “a third channel wall portion” in line 3 thus rendering indefinite the metes and bound sought for protection of the claim. For examination purposes the recitation in line 8 is interpreted as --said third channel wall portion--.
Regarding Claim 4, the term “substantially” in in line 2 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 6, the phrase “can be” in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 8, the limitation “said at least 20 one support structures” in line 2 lacks sufficient antecedent basis and it is further unclear whether the recitation refers to the first support structures, the second support structures, or both. Additionally, it is further unclear if the number “20” is a typographical error or if the number is intended to further limit the claim. For examination purposes and as best understood per Applicant disclosure the recitation is interpreted as --at least one support structure in said plurality of first and second support structures--. It appears that Applicant indented for claim 8 to depend from claim 3, however for examination purposes the original claim dependency is maintained.
Regarding Claim 9, the recitation of “said at least one support structure” in line 4 lacks sufficient antecedent basis and it is further unclear whether the recitation refers to the first support structures, the second support structures, or both. For examination purposes and as best understood per Applicant disclosure the recitation is interpreted as --at least one support structure in said plurality of first and second support structures--. Additionally, the recitation of “the longitudinal support structure axis” in line 5 lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --a longitudinal support structure axis--. It appears that Applicant indented for claim 9 to depend from claim 3, however for examination purposes the original claim dependency is maintained.
Claims 2-13 are also rejected based on their respective dependency from claims 1 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb - (US2015/0300745), in view of Dewar et al. - (US5655600), hereinafter referred to as “Kolb” and “Dewar” respectively.

Regarding Claim 1, Kolb discloses a heat exchanger (Figure 4a) comprising: 
(100) comprising at least a first channel wall portion (first wall portion, as shown in Figure 4 as annotated below), a second channel wall portion (second wall portion, as shown in Figure 4 as annotated below), and a third channel wall portion (third wall portion, as shown in Figure 4 as annotated below), 
a first channel (space between the first and second wall portions, as shown in Figure 4 as annotated below) defining a first fluid path (51) for a first fluid (fluid entering at 50), said first channel having a first channel height (height defined by the distance between the first and second wall portions, i.e. offset distance “d” between helices 120 & 130) extending from said first channel wall portion to said second channel wall portion (as shown in Figure 4); 
a second channel (space between the second and third wall portions, as shown in Figure 4 as annotated below) defining a second fluid path (41) for a second fluid (fluid entering at 40), said second channel having a second channel height (height defined by the distance between the second and third wall portions, i.e. also the offset distance “d” between helices 120 & 130) extending from said second channel wall portion to said third channel wall portion (as shown in Figure 4) such that heat is allowed to be transferred between the first channel and the second channel via said second channel wall portion (per Paragraph 0047, last sentence).
Kolb fails to teach a plurality of first support structures arranged in said first channel and extending from said first channel wall portion to said second channel wall portion, and a plurality of second support structures arranged in said second channel and extending from said second channel wall portion to said third channel wall portion, 

However, Dewar teaches (Figure 2) a heat exchanger (10) comprising at least a first channel wall portion (12c), a second channel wall portion (12b), and a third channel wall portion (12a), a first channel (space between walls 12c and 12b) defining a first fluid path (20) for a first fluid (B), said first channel having a first channel height (height defined by the distance between the walls 12c and 12b) extending from said first channel wall portion to said second channel wall portion (as shown in Figure 2); a second channel (space between walls 12b and 12a) defining a second fluid path (18) for a second fluid (A), said second channel having a second channel height (height defined by the distance between the walls 12b and 12a) extending from said second channel wall portion to said third channel wall portion (as shown in Figure 2) such that heat is allowed to be transferred between the first channel and the second channel via said second channel wall portion (per Column 4, lines 13-16). In particular, Kolb teaches plurality of first support structures (portion of ribs 14 between walls 12c and 12b) arranged in said first channel (as shown in Figure 2) and extending from said first channel wall portion to said second channel wall portion (as shown in Figure 2), and a plurality of second support structures (portion of ribs 14 between walls 12b and 12a) arranged in said second channel (as shown in Figure 2) and extending from said second channel wall portion to said third channel wall portion (as shown in Figure 2), 
(per Column 4, lines 38-39, where the ribs enhance structural integrity and help keep the walls flat), and that said plurality of second support structures are configured to support said third channel wall portion in said second channel (per Column 4, lines 38-39, where the ribs enhance structural integrity and help keep the walls flat) for the purpose of providing extended heat transfer area and sufficient structural support thereby enhancing heat transfer efficiency and structural integrity of the heat exchanger (per Columns 1 & 2, lines 42-44 & 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kolb, by employing a plurality of first support structures arranged in said first channel and extending from said first channel wall portion to said second channel wall portion, and a plurality of second support structures arranged in said second channel and extending from said second channel wall portion to said third channel wall portion, characterized in that said plurality of first support structures are configured to support said second wall portion in said first channel, and that said plurality of second support structures are configured to support said third channel wall portion in said second channel, as taught by Dewar, for the purpose of providing extended heat transfer area and sufficient structural support thereby enhancing heat transfer efficiency and structural integrity of the heat exchanger.  
In regards to whether the plurality of first and second support structures support the first, second, and third wall portions during manufacturing of the heat exchanger, the recitation amounts to a product by process limitation. MPEP 2113 clearly states “[e]ven 
Additionally, and also in regards to whether the plurality of first and second support structures support the first, second, and third wall portions during manufacturing of the heat exchanger, the recitation amounts to a statement of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, the ribs in Kolb as modified are capable of supporting the plates during manufacturing of the heat exchanger.

    PNG
    media_image1.png
    785
    884
    media_image1.png
    Greyscale

Kolb's Figure 4A, annotated by Examiner

Regarding Claim 3, Kolb as modified teaches the heat exchanger according to claim 1 and further teaches (Dewar’s Figures 2-3) wherein at least one support structure in said plurality of first and second support structures has a length (length, as shown in Dewar’s Figure 3 as annotated below) extending along a longitudinal support structure axis (longitudinal axis, as shown in Dewar’s Figure 3 as annotated below), and has a width (width, as shown in Dewar’s Figure 3 as annotated below) extending along a transversal support structure axis (transverse axis, as shown in Dewar’s Figure 3 as annotated below) being perpendicular to said longitudinal support structure axis (as shown in Dewar’s Figure 3), wherein the width of said at least one support structure is smaller compared to the length of said at least one support structure (as shown in Dewar’s Figure 3 and per Dewar’s Column 3, lines 55-58).


    PNG
    media_image2.png
    317
    414
    media_image2.png
    Greyscale

Portion of Dewar's Figure 3, annotated by Examiner

Regarding Claim 4, Kolb as modified teaches the heat exchanger according to claim 3 and further teaches wherein said at least one support structure is substantially symmetrically shaped along at least said longitudinal support structure axis (as shown in Dewar’s Figure 3 as annotated above).
Regarding Claim 6, Kolb as modified teaches the heat exchanger according to claim 3 and further teaches wherein said longitudinal support structure axis intersects with said transversal support structure axis (as shown in Dewar’s Figure 3 as annotated above) to define an axis intersection point (intersection point, as shown in Dewar’s Figure 3 as annotated above), and wherein the length of said at least one support structure can be divided into a first length (length 1, as shown in Dewar’s Figure 3 as annotated above) extending along the longitudinal support structure axis from said axis intersection point to a first longitudinal end (upper end in Figure 3 as annotated above) of said at least one support structure (as shown in Dewar’s Figure 3 as annotated above), and divided into a second length (length 2, as shown in Dewar’s Figure 3 as annotated above) extending along the longitudinal support structure axis from said axis intersection point to a second longitudinal end (lower end in Figure 3 as annotated above) of said at least one support structure (as shown in Dewar’s Figure 3 as annotated above), wherein the first length is equal to, or smaller than the second length (equal, as shown in Dewar’s Figure 3 as annotated above).
Regarding Claim 9, Kolb as modified teaches the heat exchanger according to claim 1 and further teaches (Kolb’s Figure 4A) wherein said first channel is arranged such that said first fluid path has a main first fluid flow direction (spiral direction of flow path 51), and said second channel is arranged such that said second fluid path has a main second fluid flow direction (spiral direction of flow path 41), and wherein at least one support structure in said plurality of support structures is arranged inside the first channel or the second channel such that the longitudinal support structure axis (per Dewar’s Column 3, lines 55-58).
Regarding Claim 12, Kolb as modified teaches the heat exchanger according to claim 1 and further teaches (Kolb’s Figure 4A) wherein said first channel and said second channel are helically shaped around a center axis (110) of the heat exchanger (as shown in Kolb’s Figure 4A).
Regarding Claim 13, Kolb as modified teaches the heat exchanger according to claim 12 but fails to explicitly teach wherein said plurality of first support structures are arranged in a spiral pattern configured to direct the first fluid in the first channel towards the center axis and/or wherein said plurality of second support structures are arranged in a spiral pattern configured to direct the second fluid in the second channel towards the center axis.
Dewar does however teach that the support structures are preferably aligned with the direction of fluid flow in order to minimize the flow resistance (per Dewar’s Column 3, lines 55-58). Given that in Kolb the fluid channels are arranged in a spiral pattern (as set forth in claim 12 above), a skilled artisan would have recognized that in order for the support structures to be aligned with the flow direction in the manner taught by Dewar, the flow structure must necessarily follow the spiral pattern of the respective flow channel.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kolb, by arranging said plurality of first support structures in a spiral pattern and/or arranging said plurality of second support structures in a spiral pattern, as taught by Dewar, for the purpose of 
Kolb as modified would result in said plurality of first support structures directing the first fluid in the first channel towards the center axis (by virtue of the spiral arrangement) and in said plurality of second support structures directing the second fluid in the second channel towards the center axis (by virtue of the spiral arrangement).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Dewar, and further in view of Slaughter - (US2008/0149313), hereinafter referred to as “Slaughter”.

Regarding Claim 2, Kolb as modified teaches the heat exchanger according to claim 1. 
The recitation of “wherein at least the first channel wall portion, the second channel wall portion, the third channel wall portion, the plurality of first support structures and the plurality of second support structures are produced by additive manufacturing” is considered to be a product by process limitation. MPEP 2113 states that “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”. In the instant case, and as best understood, the structure implied by the product by process limitation is: “a structure where at least the first channel wall portion, the second channel wall portion, the third channel wall portion, the plurality of first support structures and the plurality of second support structures are (Kolb heat exchanger is formed by plural parts brazed together, per Kolb’s Paragraph 0050).
However, Slaughter teaches (Figure 3) a heat exchanger (30) comprising at least a first channel wall portion (lower plate 32), a second channel wall portion (middle plate 32), a third channel wall portion (upper plate 32), a plurality of first support structures (fins 34 between the two lowermost plates 32), and a plurality of second support structures (fins 34 between the two uppermost plates 32). In particular, Slaughter teaches that the heat exchanger is formed as a single unitary piece (via additive manufacturing) in order to avoid complex assembly of different parts thereby reducing the cost associated with the manufacture of the heat exchanger (per Paragraphs 0005 & 0018).  A skilled artisan would have further recognized that forming the heat exchanger as a single unitary piece would eliminate the thermal resistance associated with the joints of different parts, ultimately enhancing heat transfer efficiency during operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kolb, by forming the heat exchanger as a single unitary piece, as taught by Slaughter, for the purpose of avoiding complex assembly of different parts thereby reducing the cost associated with the manufacture of the heat exchanger while at the same time eliminating the thermal resistance associated with the joints of different parts, ultimately enhancing heat transfer efficiency during operation of the heat exchanger.  
Regarding Claim 11, Kolb as modified teaches the heat exchanger according to claim 1 but fails to teach wherein the heat exchanger is manufactured as a single unit.
(Figure 3) a heat exchanger (30) comprising at least a first channel wall portion (lower plate 32), a second channel wall portion (middle plate 32), a third channel wall portion (upper plate 32), a plurality of first support structures (fins 34 between the two lowermost plates 32), and a plurality of second support structures (fins 34 between the two uppermost plates 32). In particular, Slaughter teaches that the heat exchanger is formed as a single unitary piece in order to avoid complex assembly of different parts thereby reducing the cost associated with the manufacture of the heat exchanger (per Paragraphs 0005 & 0018).  A skilled artisan would have further recognized that forming the heat exchanger as a single unitary piece would eliminate the thermal resistance associated with the joints of different parts, ultimately enhancing heat transfer efficiency during operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kolb, by forming the heat exchanger as a single unitary piece, as taught by Slaughter, for the purpose of avoiding complex assembly of different parts thereby reducing the cost associated with the manufacture of the heat exchanger while at the same time eliminating the thermal resistance associated with the joints of different parts, ultimately enhancing heat transfer efficiency during operation of the heat exchanger.  

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Dewar, and further in view of Tamura et al. - (US9291404), hereinafter referred to as “Tamura”.

Regarding Claim 5, Kolb as modified teaches the heat exchanger according to claim 3 but fails to teach wherein the length of said at least one support structure is between 3 to 7 times the width of said at least one support structure as to claim 5; and wherein said first length is between 1 to 2 times the width of said at least one support structure, and/or wherein said second length is between 3 to 4 times the width of said at least one support structure as to claim 7.
Tamura does however teach (Figures 2-3, 5 & 8) a heat exchanger (20) comprising a wall (21) and support structures (22) extending from the wall, wherein the support structures have a length (a) and a width (b). In particular, Tamura teaches that the relation between the length and the width is selected based on the desired balance between pressure loss and heat transfer coefficient (per Columns 3 & 4, lines 52-67 & 1-59, respectively). Therefore, the relation between the length and width of each of the support structure is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the balancing between pressure loss and heat transfer coefficient. Therefore, since the general conditions of the claim, i.e. that the relation between the length and the width is selected based on the desired balance between pressure loss and heat transfer coefficient, were disclosed in the prior art by Tamura, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Kolb, by employing the length of said at least one support structure between 3 to 7 times the width of said at least one support structure as to claim 5; and by employing  as to claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Dewar, and further in view of Dziubinschi et al. - (US2016/0018167), hereinafter referred to as “Dziubinschi”.

Regarding Claim 8, Kolb as modified teaches the heat exchanger according to claim 1 but teaches wherein at least one support structure in said plurality of support structures has a cross section which is rectangular shaped (as shown in Dewar’s Figures 2-3) rather than lens-shaped or elliptically shaped.
However, Dziubinschi teaches (Figures 9-10) a heat exchanger comprising wall portions (11 & 12) and a plurality of support structures (68) between the wall portions (as sown in Figure 10). In particular, Dziubinschi teaches wherein the support structures have a cross section which is elliptically shaped (as shown in Figures 9-10) for the purpose of allowing for the fluid flowing therethrough to be divided to each side of each of the reinforcing structures without undergoing a substantial pressure drop (per Paragraph 0031, last sentence), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kolb, by employing the at least one support structure in said plurality of support structures having a cross section which is elliptically shaped, as taught by Dziubinschi, for the purpose of allowing .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Dewar, and further in view of Wong et al. - (US2016/0230595), hereinafter referred to as “Wong”.

Regarding Claim 10, Kolb as modified teaches the heat exchanger according to claim 1 but fails to teach wherein the first support structures in said plurality of first support structures is sized and dimensioned differently compared to the second support structures in said plurality of second support structures.
However, Wong teaches (Figure 4) a heat exchanger (64A) comprising walls (walls defining flow channels 100 and 104), support structures (102, 106) separating the walls (as shown in Figure 4), and flow channels (100 and 104, for fluids D and S, respectively) defined between the walls (as shown in Figure 4). In particular, Wong teaches that the support structures within each flow channel is tailored in terms of height, thickness, aspect ratio, shape, etc. based on the desired flow and heat transfer characteristics within the heat exchanger (per Paragraphs 0044-0046).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kolb, by sizing and dimensioning the first support structures in said plurality of first support structures differently compared to the second support structures in said plurality of second support .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holm - (US-2892618-A) - 06-1959, teaches a heat exchanger.
Calmidi- (US-6622786-B1) - 09-2003, teaches a heat exchanger.
Hemmerich- (US-4431488-A) - 02-1984, teaches a heat exchanger.
Meshenky- (US-20050058535-A1) - 03-2005, teaches a heat exchanger.
Hoffman- (US-20090145581-A1) - 06-2009, teaches a heat exchanger.
Cannata- (US-5445216-A) - 08-1995, teaches a heat exchanger.
Cannata- (US-5445216-A) - 08-1995, teaches a heat exchanger.
Besant- (US-8616269-B2) - 12-2013, teaches a heat exchanger.
Funke- (US-4360059-A) - 11-1982, teaches a heat exchanger.
Imamura - (WO2015181846) - 08-1995, teaches a heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763